Exhibit 10.1

 

Liquidmetal Technology Limited

Room 906, Tai Tung Building, 8 Fleming Road

Wanchai, Hong Kong

 

August 11, 2016

 

Liquidmetal Technologies, Inc.
30452 Esperanza

Rancho Santa Margarita, CA 92688

 

 

Re:

Securities Purchase Agreement by and between Liquidmetal Technology Limited and
Liquidmetal Technologies, Inc. dated March 10, 2016 (the “Agreement”)

 

Gentlemen:

 

The purpose of this letter agreement is to amend and restate Sections 1(b)(ii),
4(m) and 5(b)(ii) in the above referenced Agreement as set forth below:

 

Section 1(b)(ii):

 

Subject to the satisfaction (or written waiver) of the conditions thereto set
forth in Section 5(b) and Section 6(b) below, and unless this Agreement is
otherwise terminated in accordance herewith, the date and time of the issuance
of the Second Closing Shares and the Third Closing Shares pursuant to this
Agreement (the “Second / Third Closing Date” and together with the First Closing
Date, the "Closing Dates") shall occur contemporaneously and shall be on or
before December 31, 2016. The closing of the transactions contemplated by
Section 1(a)(ii) and 1(a)(iii) of this Agreement (the “Second / Third Closing”
and together with the First Closing, the “Closings”) shall occur on the Second /
Third Closing Date at the Company's offices, or such other location as may
otherwise be agreed upon by the parties. At or prior to the Second/Third
Closing, Investor and the Company shall execute any related agreements or other
documents required to be executed and/or delivered hereunder.

 

Section 4(m):

 

In the event the Investor fails to complete both the Second Closing and the
Third Closing by December 31, 2016 (unless such failure is a result of a
material failure of a condition set forth in Section 6(b) hereof), then the
rights set forth in Sections 4(k)(ii) and 4(j) hereof shall immediately and
automatically terminate. In addition, in the event the Second / Third Closing is
not consummated by December 31, 2016 (provided that such failure is not a result
of a breach by the Company of this Agreement), the Company will thereupon have
the right to repurchase all or any portion of the First Closing Shares at $0.08
per share (subject to adjustment for stock splits, reverse stock splits, and the
like occurring after the date of this Agreement) on or before December 31, 2017.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 5(b)(ii):

 

Investor shall have delivered both the Second Closing Purchase Price and the
Third Closing Purchase Price in a single closing in accordance with Section
1(a)(ii) and Section 1(a)(iii) above on or before December 31, 2016.

 

 

The parties acknowledge that the Put Right (as defined in the Agreement) has
become null and void. We kindly request that you execute this letter below
indicating that you agree with the above Amendment and statements.

 

 

Liquidmetal Technology Limited



 

By: /s/ Yeung Tak Lugee Li

Name: Yeung Tak Lugee Li

Title: CEO

 

 

ACKNOWLEDGED AND AGREED:

 

Liquidmetal Technologies, Inc.

 

By: /s/ Thomas Steipp

Name: Thomas Steipp

Title: CEO

 

 